                 Case: 3:20-cv-02097-JJH Doc #: 1-1 Filed: 09/17/20 1 of 9. PageID #: 6



                                      LUCAS COUNTY COMMON PLEAS COURT
                                                   CORNER ADAMS & ERIE STREETS
                                                       TOLEDO, OHIO 43604
                                                      SUMMONS
                                                    CIVIL ACTION
                                         FILING TYPE:          OTHER CIVIL


         DOLGEN MIDWEST LLC                                              G-4801-CI-0202002795-000
         C/O CORPORATION SERVICE COMPANY                                 JUDGE: DEAN MANDROS
         50 WEST BROAD STREET SUITE 1330
         COLUMBUS, OH 43215

                 You have the right to seek legal counsel. If you cannot afford a lawyer, you may contact the Legal
         Services of Northwest Ohio. If you do not qualify for services by die Legal Services of Northwest Ohio and do
         not know an attorney you may contact the Toledo Bar Association's Lawyer Referral Service (419) 242-2000.


                  You have been named as a defendant in a Complaint filed in this Court by the plaintiff named below. A
         copy of the Complaint is attached to this Summons.
                You are hereby summoned and required to serve upon the plaintiffs attorney, or upon the plaintiff, if he
        has no attorney of record, a copy of an answer to the complaint, within twenty-eight (28) days after you receive
        this Summons, exclusive of the of the day of service or to an amended complaint within die remaining
        response time to the complaint or 14 days, whichever period may be longer. Your answer must be filed with the
        Clerk of Court of Common Pleas within three (3) days after the service of a copy of the Answer on the plaintiffs
        attorney.

               If you fail to serve and file your Answer, judgment by default will be rendered against you for the relief
         demanded in the Complaint.

         PLAINTIFF (S')                                               ATTORNEY FOR PLAINHFFfS!
         GLENDA WISEMAN                                               FRANCIS J LANDRY
         4240 PENELOPE DRIVE                                          1090 W SOUTH BOUNDARY
         TOLEDO, OH 43623                                             STE 500
                                                                      PERRYSBURG, OH 43551

                                                                          BERNIE QUIETER
                                                                          CLERK OF COURTS
        Date: August 18,2020

                                                                                       QtLmr}                   .Cleric
                                                                   cs




G-4801 -CI-0202002795-000 DOLGEN MIDWEST LLC Generated: August 18,2020

                                                                                                            EXHIBIT A
                   Case: 3:20-cv-02097-JJH Doc #: 1-1 Filed: 09/17/20 2 of 9. PageID #: 7




                                                            Ai            i
                                    IF YOU DO NOT HIRE AN ATTORNEY
                                          PLEASE READ & RESPOND
                                                         (mark one & respond)




            □       I request to be notified by email

            My email address
                                                                 OR
                                                                        □       I request to be notified by regular mail
                                                                                (Clerk will forward to Courtfor approval)
                                                                        My mailing address



            Send email to: Lwatt@co.lucas.oh.us                         Return this Form with your address to:
            Subject:       G-480 l-CI-0202002795-000                    Clerk of Court
                           DOLGEN MIDWEST LLC                           Lucas County Common Pleas Court
            Message:       Your email address                           700 Adams
                                                                        Toledo, OH 43604




                               If you do NOT hire an attorney & fail to respond
                          you will NOT receive notification of events related to this case
                                                Case Information is available Online at:
                                                       www.co.lucas.oh.us/Clerk
                                                   click on the "Dockets Online" link                                       1

            Local Rule 5.05 H. SERVICE BY CLERK’S OFFICE Once joumcdized, the Clerk of courts Office will transmit
            the entries to the email address submitted by the parties. Counselfor a party or Pro Se litigant representing
            themselves who do not have an email address may, by motion, request ordinary mail service ofentries by the
            Clerk of Courts Office.

       1i




G-4801 -CI-0202002795-000 DOLGEN MIDWEST LLC Generated: August 18,2020
                                                                                                                EXHIBIT A
        Case: 3:20-cv-02097-JJH Doc #: 1-1 Filed: 09/17/20 3 of 9. PageID #: 8

                                                                                       EFILED LUCAS COUNTY
                                                                                       08/17/2020 01:40 PM
                                                                                       COMMON PLEAS COURT
                                                                                       BERNIE QUILTER, CLERK
                                                                                       efile id 57736
    :
•



                                   IN THE COURT OF COMMON PLEAS
                                         LUCAS COUNTY, OHIO
                                                                        i
                                                                                G-4801-CI-0202002795-000
                                                                                         Judge
             GLENDA WISEMAN                          *    Case No.                DEAN P. MANDROS
             4240 Penelope Drive
             Toledo, Ohio 43623                      *    Judge
                                          Plaintiff *     COMPLAINTS JURY DEMAND
             v.                                           ENDORSED HEREON
                                                     4
             DOLGEN MIDWEST LLC                           Francis J. Landry (0006072)
             do Corporation Service Company          *    Katherine A. Pawlak (0086885)
             SO West Broad Street, Suite 1330             WASSERMAN, BRYAN, LANDRY
             Columbus, Ohio 43215                    *    &HONOLDLLP
                                                          1090 W. South Boundary St
                                                     *    Suite 500
                                        Defendant         Penysburg, Ohio 43551
                                                     *    Telephone: (419)243-1239
                                                          Facsimile: (419)243-2719
                                                     *    Flandrv308@aol.com
                                                          kpawlak@wblhlaw.com
                                                          Attorneys for Plaintiff
                                                          Glenda Wiseman
                                    *     *     *     *     *      *        *     *



                                           PARTIES AND VENUE

        1.     Plaintiff, Glenda Wiseman, is a citizen of the United States and a resident of the City of

        Toledo, who was employed by Defendant from July of 2002 until her termination on May 18,

        2020. At all times material hereto. Plaintiffwas an employee of an employer within the meaning

        of Chapter 4112 of the Ohio Revised Code in that it employed at all times material hereto more

        than four (4) employees.




                                                                                               EXHIBIT A
 Case: 3:20-cv-02097-JJH Doc #: 1-1 Filed: 09/17/20 4 of 9. PageID #: 9




2.         Defendant is a limited liability company duly organized under the laws of the state of
Tennessee, with a place of business in the County of Lucas, State of Ohio. Defendant at all times
had more than four (4) employees is also an employer within the meaning of Ohio Revised Code
Chapter 4112.
3.      Venue is proper in tills court, as the events which gave rise to the instant action transpired
in Toledo, Ohio, in the county of Lucas.
                                   GENERAL ALLEGATIONS
4.         Plaintiff brings this action for damages for an unlawful termination of her employment.
Plaintiff alleges that in terminating her, the Defendant did so in violation of the Ohio Civil Rights
Act.
5.      Plaintiff began working for Defendant in July of 2002, and was most recently a District
Manager.
6.      Plaintiff was employed with Defendant for over seventeen years, and had a stellar '
performance record. She received excellent performance reviews and merit increases throughout
her tenure with Defendant
7.     Plaintiff was repeatedly moved to a district to dean it up before being moved to another
district
8.      Towards the end of her employment. Plaintiff was moved to a new district She was there
for three months, and then issued a Performance Improvement Plan in September of 2019.
9.      Plaintiff articulated numerous reasons she should not be on a Performance Improvement
Plan. Plaintiff explained that it takes two years to turn a district around. She had only been in this
district just over a year.
10.    In November of 2019 her supervisor placed Plaintiff on another PIP.




                                                                                            EXHIBIT A
    Case: 3:20-cv-02097-JJH Doc #: 1-1 Filed: 09/17/20 5 of 9. PageID #: 10




    11.       Plaintiff was terminated oil May 18,2020, allegedly due to a violation of the company's
o   shoflifting policy.
    12.       On May 13, 2020, a young female person entered one of the stores in Plaintiff’s district
    and placed several items in her bag without paying for them.
    13.       When the individual tried to leave the store without paying Plaintiff and another employee
    stopped the shoplifter. During the altercation. Plaintiff was punched in her right eye by the
    shoplifter.
                                      SECOND CLAIM FOR RELIEF
                          Sex Discrimination—Ohio Revised Code Section 4112.02
    14.       Plaintiff incorporates each and every allegation contained in paragraphs one (1) through
    thirteen (13) of this complaint, supra, by reference in its entirety as if folly restated herein.
    15.       Plaintiff is a female individual.
    16.       Plaintiff was well qualified for her position and performed her job well, having received
    merit raises.
    17.       On May 18,2020, Plaintiff was terminated, allegedly due to a violation of the shoplifting
    policy. However, Plaintiff performed her job well, and had never been disciplined for such an
    offense. Furthermore, male employees were retained in their positions despite punching suspected
    shoplifters and violating the policy.
    18.       Plaintiff states that male employees were treated more favorably in that they were retained
    in their positions for the same alleged policy violation. Furthermore, males were hired at a higher
    rate into the District Manager position, and upon information and belief. Plaintiff was replaced by
    a male.




                                                                                                   EXHIBIT A
Case: 3:20-cv-02097-JJH Doc #: 1-1 Filed: 09/17/20 6 of 9. PageID #: 11




19.    In terminating Plaintiff, Defendant has intentionally discriminated against her on the basis
of her sex in violation of Ohio Revised Code Section 4112.02 made actionable pursuant to Ohio
Revised Code Section 4112.99 as amended.
20.     As a proximate result of the acts of the Defendant complained of herein, Plaintiff has
suffered the loss of past and future wages. Plaintiff also has lost past and future commissions.
Plaintiff has also suffered, as a proximate result of the acts of Defendant complained of herein,
pain and suffering, humiliation and embarrassment. Plaintiff has also been forced to expend
litigation expenses and attorney's fees.
                              SECOND CLAIM FOR RELIEF
                      Ohio Revised Code 4112.02(L), Age Discrimination
21.     Plaintiff incorporates each and every allegation contained in paragraphs one (1) through
twenty (20) of this Complaint, supra, by reference in its entirety as if fully restated herein.
22.    Plaintiff was fifty-two (52) years of age at the time of her termination.
23.     Plaintiff was well qualified for her position and performed her job well, having received
merit raises.
24.     On May 18,2020, Plaintiff was terminated, allegedly due to a violation of the shoplifting
policy. However, Plaintiff performed her job well, and had never been disciplined for such an
offense. Furthermore, substantially younger employees were retained in their positions despite
punching suspected shoplifters and violating the policy.
25.    Plaintiff states that younger employees were treated more favorably in that they were
retained in their positions fertile same alleged policy violation. Furthermore, younger employees
were hired at a higher rate into the District Manager position, and upon information and belief,
Plaintiff was replaced by a person who is substantially younger than Plaintiff




                                                                                             EXHIBIT A
Case: 3:20-cv-02097-JJH Doc #: 1-1 Filed: 09/17/20 7 of 9. PageID #: 12




26.    In terminating Plaintiff Defendant has intentionally discriminated against her on the basis
of her age in violation of Ohio Revised Code Section 4112.02(L».
27.    As a proximate result of die actions of Defendant complained of herein, Plaintiff has
suffered personal and financial damage, harassment, and great mental and emotional stress,
anxiety, humiliation and embarrassment. Plaintiff has also been forced to expend court costs and
attorney's fees.


       WHEREFORE, Plaintiff demands ajudgment in excess of$25,000.00, ordering back pay.
reinstatement to her position or front pay in lieu of reinstatement, judgment against Defendant for
compensatory and punitive damages for emotional distress, anxiety, humiliation and
embarrassment plus her costs, interest and reasonable attorney fees. Plaintiff also seeks both
prejudgment and post judgment interest Plaintiff further prays for whatever other legal or
equitable relief she may appear to be entitled to.
                                Respectfully submitted,
                                WASSERMAN, BRYAN, LANDRY A HONOLD, LLP



                                Franqsp<r Lanmy, Attbmey for
                                Plaintiff, Glenda Wiseman

                                          JURY DEMAND
        Plaintiff demands a trial by a jury of her peers on all issues triable of right by jury.

                                                Respectfullvspbmitted,


                                                      7^



                                                                                              EXHIBIT A
          Case: 3:20-cv-02097-JJH Doc #: 1-1 Filed: 09/17/20 8 of 9. PageID #: 13

a   w 5
    »•




                                            Francis J. Landry
                                            Attorney for Plaintiff
    *»




                                                                              EXHIBIT A
                              Case: 3:20-cv-02097-JJH Doc #: 1-1 Filed: 09/17/20 9 of 9. PageID #: 14
                                                                                 HZIlliaillMMWI

  J. BERNIE QUIETER
Lucas County Clerk of Courts
                                                                      \
                                                                                                                                 sip ^
                                                                                                                                   U.S. POSTAGES PITMSY BOWES




                                                                                                                                              ? 087.80°
                                                         s.                                                                        0000359174 AUG 18 2020
   LUCAS COUNTY COURTHOUSE
       700 ADAMS STREET
                                                                             701=5 0700 0000 5015 47fi4
      TOLEDO, OHIO 43604
           ©■     2




                                                                      DOLGEN MIDWEST LLC •
                                                                      C/O CORPORATION SERVICE COMPANY
                                                                      50 WEST BROAD STREET SUITE 1330
                                                                      COLUMBUS, OH 43215




                                                  ■•a.




          __-rf              .'*r"
                                     w?             H-r aru:
                                          08^ Ik* X9|daiisw


                      - .-                                    s:Jw-




                                                                                                 .............................

                                                                                                                                    EXHIBIT A
